PER CURIAM.
This is an appeal from a non-final order in a partition action pursuant to Florida Rule of Appellate Procedure 9.130(a)(4). The appellants challenge an order, entered after a judgment of partition and an order *189approving the sale, which required “satisfaction of liens and judgments” from the proceeds of the sale.
On appellants’ request, we relinquished jurisdiction to the trial court to reconsider the appealed order. Relying on the trial court’s order granting reconsideration, we affirm.
The sole issue remaining for our consideration is whether the trial court properly required satisfaction from the proceeds of the partition sale of a Federal Internal Revenue Service lien. We find that the trial court had the authority to order such satisfaction. See Burney v. Dedge, 56 So.2d 715 (Fla.1952). Furthermore, appellants’ contention that the Federal tax lien did not attach to an estate by the entireties is erroneous. The lien attached before the entireties estate was created. The lien was recorded in July 1975 and the entireties estate was not created until May 1976.
AFFIRMED.
ANSTEAD, MOORE and GLICKSTEIN, JJ., concur.